7 Cal.Rptr.3d 778 (2003)
81 P.3d 223
KADISH
v.
JEWISH COMMUNITY CENTERS.
No. S120631.
Supreme Court of California.
December 23, 2003.
Review granted/briefing deferred (rule 29.1)
Further action in this matter is deferred pending consideration and disposition of a related issue in Wiener v. Southcoast Childcare Centers, S116358 (see Cal. Rules of Court, rule 28.2(c), or pending further order of the court.
Submission of additional briefing, pursuant to California Rules of Court, rule 29.1, is deferred pending further order of the court.
*779 GEORGE, C.J., KENNARD, BAXTER, WERDEGAR, CHIN, BROWN, and MORENO, JJ., concur.